                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         COLLATERAL ANALYTICS LLC,
                                  10                                                        Case No. 18-cv-00019-RS
                                                        Plaintiff,
                                  11
                                                 v.                                         ORDER DENYING MOTION TO
                                  12                                                        STRIKE JURY DEMAND, WITHOUT
Northern District of California
 United States District Court




                                         NATIONSTAR MORTGAGE LLC, et al.,                   PREJUDICE
                                  13
                                                        Defendants.
                                  14

                                  15

                                  16          Pursuant to Civil Local Rule 7-1(b), defendants Nationstar Mortgage, LLC, Xome

                                  17   Settlement Services, LLC, and Quantarium, LLC (collectively “defendants”) move to strike

                                  18   plaintiff’s jury demand. The motion has been submitted without oral argument and will be denied,

                                  19   without prejudice.

                                  20          There is no dispute that this action arises generally from the “Master Services Agreements”

                                  21   (“MSAs”) Collateral Analytics entered into with defendants Nationstar and Xome. The MSAs also

                                  22   undisputedly contained provisions stating:

                                  23
                                                      Each Party hereby waives its right to a jury trial with respect to any
                                  24                  disputes, controversies, claims or proceedings arising out of or
                                  25                  related to this Agreement or any Statement of Work.

                                  26   Defendants concede applicable California state law preserves plaintiff’s right to a jury trial for
                                  27   state law claims, notwithstanding those provisions of the MSAs. See Motion at 1:26-2:1
                                  28   (“Defendants therefore acknowledge that Collateral Analytics is not bound by the jury-trial
                                   1   waivers with respect to California state-law claims.”) Defendants nevertheless seek a ruling at this

                                   2   juncture that plaintiff’s federal law claims should not be presented to a jury, given plaintiff’s

                                   3   stated waiver.

                                   4           In opposition, plaintiff relies on a stipulation the parties executed after the disputes leading

                                   5   to this litigation arose. That agreement states, in relevant part:

                                   6                    The Parties agree that all state law claims related only to the Dispute
                                                        will be governed by and construed in accordance with the laws of
                                   7                    the State of California, without regard to the principles of the
                                                        conflicts of laws thereof, including, but not limited to, any breach of
                                   8                    contract claims brought pursuant to either of the Agreements.
                                   9                    For the avoidance of doubt, to the extent either of the Agreements
                                                        govern any claims related only to the Dispute, the Parties agree that
                                  10                    such Agreement will be governed by and construed in accordance
                                                        with the laws of the State of California but onlyfor [sic] the purpose
                                  11                    of litigation over any such claims.
                                  12           The first paragraph set out above confirms the point that the parties do not dispute here:
Northern District of California
 United States District Court




                                  13   plaintiff’s state law claims are subject to adjudication by a jury. The question is whether the

                                  14   second paragraph is sufficient to override the usual rule that the right to a jury determination of

                                  15   federal claims ordinarily is determined under federal law.

                                  16           On its face, the stipulation is ambiguous, and neither side has presented sufficient evidence

                                  17   or argument to permit a definitive construction. The first paragraph arguably implies only state

                                  18   law claims are to be governed under California law. The second paragraph, however, suggests

                                  19   “any” relevant claims are to be governed by California law. While defendants do not concede the

                                  20   stipulation would waive a jury right even if it applies to “any” claims, such as federal claims, that

                                  21   result appears to follow from such a construction.

                                  22           Defendants’ motion advances procedure over substance. Even assuming defendants may

                                  23   be able to show that some plaintiff’s claims must be decided by the court, there is no indication a

                                  24   jury would not be seated to hear all the evidence.

                                  25           Nothing in this order precludes defendants from subsequently showing the stipulation

                                  26   should not be construed to enforce California’s prohibition on jury waivers as to the federal claims

                                  27   plaintiff advances in this action. Furthermore, defendants will be entitled in any event to propose

                                  28
                                                                                                                    CASE NO.   18-cv-00019-RS
                                                                                           2
                                   1   jury instructions and a form of verdict that distinguishes among the claims that are to be decided

                                   2   by the court as opposed to by the jury. Accordingly, the motion to strike the jury demand is

                                   3   denied, without prejudice to further argument at the time of trial as to the scope of what the jury

                                   4   will be asked to decide.

                                   5

                                   6   IT IS SO ORDERED.

                                   7

                                   8   Dated: July 5, 2019

                                   9                                                    ______________________________________
                                                                                        RICHARD SEEBORG
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                                                  CASE NO.   18-cv-00019-RS
                                                                                         3
